
	
		II
		109th CONGRESS
		2d Session
		S. 3175
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2006
			Mr. Leahy introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 35, United States Code, with
		  respect to establishing procedures for granting authority to the Under
		  Secretary for Commerce for Intellectual Property and Director of the Patent and
		  Trademark Office to grant compulsory patent licenses for exporting patented
		  pharmaceutical products to certain countries consistent with international
		  commitments made by the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Life-Saving Medicines Export Act of
			 2006.
		2.Purposes and
			 findings
			(a)PurposeThe purpose of this Act is to promote
			 public health by permitting the export of life-saving pharmaceutical products
			 and other medicines manufactured in the United States by compulsory license to
			 residents of participating countries with insufficient or no manufacturing
			 capability in the pharmaceutical sector for the product in question consistent
			 with the General Council Decision of the World Trade Organization.
			(b)FindingsCongress finds the following:
				(1)The United States Trade Representative
			 recently announced that it welcomes the World Trade Organization
			 amendment to allow countries to override patent rights when necessary to
			 export life-saving drugs to developing countries that face public health crises
			 but cannot produce drugs for themselves.. United States Ambassador
			 Portman called this a landmark achievement that we hope will help
			 developing countries..
				(2)Compulsory licensing of patents is a
			 fixture in almost all patent systems in the world as noted in
			 the Berkeley Technology Law Journal in 2003. By the end of the 1950s, for
			 example, an estimated 40,000 to 50,000 compulsory licenses were issued
			 regarding patents in the United States. (Access to Patented Medicine in
			 Developing Countries, F.M. Scherer, www.cmhealth.org/docswg4; World Health
			 Organization). Indeed, the WHO paper notes that the United States has
			 led the world in issuing compulsory licenses to restore competition when
			 violations of the antitrust laws have been found, or in the negotiated
			 settlement of antitrust cases before full adjudication has
			 occurred.
				(3)The vast majority of people living in
			 developing countries or least developed nations have limited or no access to
			 many medicines that are saving and extending lives of those in other, more
			 developed nations. Since sales of the patented, brand-name versions of such
			 medicines are minimal or non-existent in many impoverished regions of the world
			 providing generic versions of those medicines under the WTO General Council
			 Decision will have minimal impact on the sales of brand-name, patented versions
			 in such regions.
				(4)The World Health Organization has estimated
			 that 1/3 of the world's population lacks regular access to
			 essential medicines, including antiretroviral drugs, and that a number of
			 essential medicines are under patent.
				(5)Medicines and vaccines are needed
			 throughout the world to combat newly arising public health threats such as the
			 avian flu. A United States National Intelligence Estimate in January 2000 notes
			 that New and emerging infectious diseases will pose a rising global
			 health threat….
				(6)Millions of people with HIV/AIDS in
			 developing countries need antiretroviral drugs. More than 40,000,000 people
			 worldwide have HIV and 95 percent of them live in developing countries.
			 Malaria, tuberculosis, and other infectious diseases kill millions of people a
			 year in developing nations.
				(7)Comprehensive reports of the World Health
			 Organization of the United Nations, in 2004 and 2005 detail the urgent need for
			 pharmaceutical products in developing countries and in least developed
			 nations.
				(8)The World Trade Organization decisions of
			 August 30, 2003, on access to generic medicines is now being considered by
			 member nations of the World Trade Organization for ratification as a permanent
			 amendment to the WTO Agreement on Trade Related Aspects of Intellectual
			 Property Rights.
				3.Exportation of
			 pharmaceutical products for public health purposes
			(a)In
			 generalChapter 29 of title
			 35, United States Code, is amended by inserting after section 297 the
			 following:
				
					298.Exportation of
				pharmaceutical products for public health purposes
						(a)DefinitionsIn this section:
							(1)Eligible
				countryThe term
				eligible country means a country that—
								(A)(i)is designated by the United Nations as a
				least developed country; or
									(ii)if not so designated—
										(I)has certified to the General Council that
				the country seeks to participate in the compulsory licensing system under this
				section as authorized by the General Council Decision; or
										(II)has certified through an official
				government finding if not a member of the World Trade Organization, that the
				country does not possess sufficient manufacturing capacities to produce the
				pharmaceutical product that such country seeks to import under this
				section;
										(B)has provided notice to the Director
				describing such lack of sufficient manufacturing capacities; and
								(C)has not terminated that country's
				participation in such compulsory licensing system by certifying to the General
				Council or to the Director that it no longer desires to participate in such a
				system.
								(2)General
				CouncilThe term
				General Council means the General Council of the WTO established
				by paragraph (2) of Article IV of the Agreement Establishing the World Trade
				Organization entered into on April 15, 1994.
							(3)General Council
				DecisionThe term
				General Council Decision means the decision of the General Council
				of 30 August 2003 on the Implementation of Paragraph 6 of the Doha Declaration
				on the TRIPS Agreement and Public Health and the WTO General Council Chairman's
				statement accompanying the Decision (JOB(03)/177, WT/GC/M/82) (collectively
				known as the TRIPS/health solution).
							(4)Generic
				manufacturerThe term
				generic manufacturer means, with respect to a pharmaceutical
				product, a manufacturer that does not hold the patent to such pharmaceutical
				product or is not otherwise authorized by the patent holder to make use of the
				invention.
							(5)Pharmaceutical
				productThe term
				pharmaceutical product means any patented product, or
				pharmaceutical product, including components of that product, manufactured
				through a patented process, of the pharmaceutical sector including any drug,
				active ingredient of a drug, diagnostic, or vaccine needed to prevent or treat
				potentially life threatening public health problems, including those listed in
				Paragraph 6 of the Doha Declaration on the TRIPS Agreement and Public
				Health.
							(6)TRIPS
				AgreementThe term
				TRIPS Agreement means the Agreement on Trade-Related Aspects of
				Intellectual Property Rights (described in section 101(d)(15) of the Uruguay
				Round Agreements Act (19 U.S.C. 3501 note)).
							(7)World Trade
				OrganizationThe term
				World Trade Organization means the organization established
				pursuant to the WTO Agreement.
							(8)WTO
				AgreementThe term WTO
				Agreement means the Agreement Establishing The World Trade Organization
				entered into on April 15, 1994.
							(9)WTOThe term WTO has the meaning
				given that term in section 2 of the Uruguay Round Agreements Act
				(19 U.S.C.
				3501).
							(10)Uruguay Round
				AgreementsThe term
				Uruguay Round Agreements has the meaning given such term in
				section 2(7) of the Uruguay Round Agreements Act (19 U.S.C.
				3501(7)).
							(b)Issuance of
				compulsory licenseNotwithstanding any other provision of part
				II or this part, and subject to subsections (c) and (d), the Director shall
				issue a compulsory license to a generic manufacturer of a pharmaceutical
				product or a patented product under this section consistent with the
				Life-Saving Medicines Export Act of
				2006 for the purposes of—
							(1)manufacturing and exporting to an eligible
				country, (including using nongovernmental agencies to assist in handling and
				distribution to eligible countries) such pharmaceutical products, including
				exporting for the purpose of foreign testing and certification and other
				activities reasonable related to such manufacturing and exporting; and
							(2)such other purposes under that Act.
							(c)Application for
				compulsory license
							(1)In
				general
								(A)SubmissionExcept as provided under subsection (g), a
				generic manufacturer that seeks to manufacture and export a pharmaceutical
				product to an eligible country (including through the use of a nongovernmental
				organization) shall submit to the Director an application as developed by the
				Director for a compulsory license as described in this section.
								(B)AssistanceThe Director shall establish an office
				within the Patent and Trademark Office to assist—
									(i)applicants under this section, including
				aiding persons in identifying what patents cover which pharmaceutical products
				and in providing other advice and guidance to facilitate the filing of complete
				applications; and
									(ii)eligible countries, nongovernmental
				organizations, or nations likely to become eligible countries, identify
				companies in the United States which could provide pharmaceutical products
				under this section to such countries.
									(2)Content of
				applicationThe Director
				shall approve an application submitted under paragraph (1) if such application
				contains—
								(A)the name of the pharmaceutical product to
				be manufactured and exported under the license;
								(B)an estimate of the quantities of the
				pharmaceutical product to be manufactured and exported under the license and a
				stipulation that the amount manufactured and exported shall not exceed the
				amount necessary to meet the needs of the eligible country;
								(C)for each patented invention to which the
				application relates—
									(i)the name of the patent holder and the
				applicable patent number; or
									(ii)a statement by the applicant on information
				and belief of the name of the patent holder and applicable patent
				number;
									(D)the name of the eligible country to which
				the pharmaceutical product will be exported and the name of any nongovernmental
				organization which will assist in the effort;
								(E)(i)copies of the notifications of the eligible
				countries that are member countries of the WTO, as defined in the General
				Council Decision, made to the Council for TRIPS regarding notifications set
				forth under 2(a) of such Decision; and
									(ii)for eligible countries that are not member
				countries of the WTO, a copy of the information required by the notification as
				set forth under 2(a) of such Decision published on a public website and the
				address of such website;
									(F)a copy of a written request for a voluntary
				license sent by registered mail to each patent holder, which shall have
				occurred during a period of at least 60 days before the submission of the
				application to the Director, and a brief description of any subsequent
				negotiations;
								(G)copies of—
									(i)notifications required under the General
				Counsel Decision;
									(ii)the name of the authorized designated
				official of the eligible country, or a nongovernmental organization duly
				authorized to assist in the distribution of pharmaceutical products—
										(I)from whom the generic manufacturer has
				received a specific request for a pharmaceutical product and is taking steps to
				prepare such product or related products; or
										(II)with whom the generic manufacturer has
				reached an agreement to manufacture and export the pharmaceutical product;
				or
										(iii)a copy of a valid license, other
				authorization, or communication issued by a potential eligible country
				permitting import of the pharmaceutical product from the United States;
				and
									(H)an agreement or understanding entered into
				by the applicant to comply with the conditions described under subsection (d)
				and with the provisions of the General Council Decisions; and
								(I)any additional information reasonably
				required by the Director, including information necessary to ensure the
				identification of the product that is the subject of the application.
								(3)Combined
				license applicationsThe
				Director may—
								(A)establish procedures to permit a combined
				license application from more than 1 eligible country;
								(B)issue a multi-country license if
				appropriate;
								(C)issue rules based on the requirements of
				this section relating to separate country applicants, in consultation with the
				National Advisory Board on Implementation of the General Council Decision
				established under section 5 of the Life-Saving Medicines Export Act of 2006,
				except for modifications made to accommodate applying the rules for 1 country
				to applications filed by more than 1 eligible country in the same filing;
				and
								(D)waive any record keeping, application, or
				related provision of this subsection to the extent necessary to implement this
				paragraph for any combined application from multiple countries.
								(4)Action by
				director
								(A)In
				generalNot later than 60
				days after the submission of an application, the Director shall approve or deny
				that application.
								(B)Conditional
				denialThe Director may deny
				an application and request additional information or evidence to be submitted
				within 30 days after making the request. If additional information or evidence
				is submitted within the 30-day period, the Director shall make a final approval
				or denial of the application within 60 days after the date of submission of the
				additional information or evidence.
								(5)Appeal of
				denialAn applicant may seek
				review of a final adverse decision of the Director, including any adverse
				decision based on failure to comply with any provision of paragraph (2) in the
				United States Court of Appeals for the Federal Circuit. The judgement of such
				court shall be subject to final review by the Supreme Court upon certiorari in
				the manner prescribed in section 1254 of title 28. The United States Court of
				Appeals for the Federal Circuit shall decide all relevant questions of law,
				provide appropriate orders, relief, or judgments, and shall hold unlawful and
				set aside any determination of the Director that the court finds to be—
								(A)arbitrary, capricious, an abuse of
				discretion, inconsistent with this section, or otherwise not in accordance with
				law;
								(B)contrary to constitutional right, power,
				privilege, or immunity;
								(C)in excess of statutory jurisdiction,
				authority, or limitations, or in violation of a statutory right; or
								(D)without observance of procedure required by
				law.
								(d)Conditions of
				licenseUnder rules issued by
				the Director, the following conditions shall apply to a compulsory license
				issued under this section:
							(1)The pharmaceutical product—
								(A)shall be a generic version of a patented
				product approved as safe and efficacious by the World Health Organization of
				the United Nations or the United States Food and Drug Administration;
				and
								(B)shall be manufactured solely for export to
				the eligible country listed in the application under subsection (c); and
								(C)shall not be exported to any other country
				except for nation parties to a regional trade agreement as set forth in
				paragraph 6(i) of the General Council Decision.
								(2)The pharmaceutical product, or the label or
				packaging of the pharmaceutical product, for export shall be—
								(A)clearly identified as being produced under
				the system set out in the General Council Decision; and
								(B)distinguished from the pharmaceutical
				product or its label or packaging manufactured by the patent holder through
				labeling, shaping, sizing, marking, special packaging, or other means or
				combinations of means, which shall be consistent with paragraph 2(b)(ii) of the
				General Council Decision and include—
									(i)a statement that such pharmaceutical
				product has been manufactured solely for export to the specific eligible
				country or to nation parties to a regional trade agreement as provided for in
				paragraphs 6(i) and 6(ii) of the General Council Decision and is not approved
				for marketing in the United States;
									(ii)a statement indicating that the
				pharmaceutical product is subject to a compulsory license issued to the generic
				manufacturer; and
									(iii)any other markings determined appropriate
				by the Director to distinguish such pharmaceutical product from the patented
				pharmaceutical product, which may include a different trademark name or
				distinctive color or shaping, so long as—
										(I)such distinction is feasible and does not
				have a significant impact on price and will not undermine the humanitarian
				purposes of the Life-Saving Medicines Export
				Act of 2006; and
										(II)the Director may temporarily waive the
				requirements of the distinguishing marks under urgent circumstances for limited
				quantities of such pharmaceutical products.
										(3)The term of such compulsory license shall
				expire on the date that is the earliest of—
								(A)7 years after the date of issuance of the
				license;
								(B)the date the importing country is no longer
				an eligible country; or
								(C)on a petition from the original patent
				holder, on the date that the Director, in consultation with the National
				Advisory Board on Implementation of the General Council Decision established
				under section 5 of the Life-Saving Medicines Export Act of 2006, determines
				that the circumstances that have led to the granting of the license cease to
				exist and it appears probable that such circumstances will not reoccur.
								(4)The licensee shall keep accurate records of
				all quantities of products manufactured and distributed under its license and
				shall make such records available upon request to an independent person agreed
				to by the parties, or otherwise approved by the Director, for the sole purpose
				of ensuring whether the terms of the license have been met.
							(5)A generic manufacturer issued a license
				under this section may notify the Director if the estimated quantity of the
				pharmaceutical product set forth in the application and subsection (c)(2)(B)
				will be insufficient to meet the projected need during the remainder of the
				license period. The Director shall adjust the estimated quantity to the
				quantity proposed by the licensee unless compelling evidence demonstrates that
				the proposed quantity is excessive.
							(e)Compensation to
				patent holder
							(1)In
				generalThe holder of a
				compulsory license under this section shall pay to the patent holder a royalty
				in an amount and by a date determined by the Director that shall not be—
								(A)earlier than the date of each shipment for
				export of the pharmaceutical product under the compulsory license; or
								(B)later than 45 days after the date of each
				shipment.
								(2)Amount of
				royaltyIn consultation with
				the Secretary of Health and Human Services, the Director of the National
				Institutes of Health, the Director of the United States Agency for
				International Development, and the Director of the Centers of Disease Control,
				the Director, when determining a royalty amount under paragraph (1), shall
				consider the following:
								(A)The provisions of paragraph 3 of the
				General Council Decision and the need for the licensee under this section to
				make a reasonable return sufficient to sustain a continued participation in
				humanitarian objectives.
								(B)The humanitarian and noncommercial reasons
				for issuing a compulsory license under this section.
								(C)The economic value to the importing country
				of the use that has been authorized by the Director.
								(D)The need for low-cost pharmaceutical
				products by persons in eligible countries.
								(E)Whether the importing country has a patent
				applicable to the pharmaceutical product sought to be imported under this
				section.
								(F)The ordinary levels of profitability in the
				United States, of commercial agreements involving pharmaceutical products, and
				any relevant international trends in relevant prices as reported by the United
				Nations or other appropriate humanitarian organizations or agencies for the
				supply of such products for humanitarian purposes.
								(3)Royalty rate
				formulas
								(A)In
				general
									(i)FactorsExcept as provided in subparagraph (B), the
				amount of the royalty payable to any patentee under this subsection—
										(I)shall be based on considerations under
				paragraph (2); and
										(II)shall not exceed the amount determined by
				multiplying the commercial value of the pharmaceutical product to be exported
				under the supply agreement by 4 percent.
										(ii)Multiple
				patenteesIf more than 1
				patentee is due a royalty for a pharmaceutical product under this section, the
				amount of the royalty payable for the pharmaceutical product shall be divided
				by the number of patentees.
									(B)Alternative
				royalty rate formula
									(i)In
				general
										(I)Establishment
				and useSubject to subclause
				(II), the Director may establish and use an alternative royalty rate formula
				under this subparagraph instead of the royalty rate formula under subparagraph
				(A), if—
											(aa)the Director makes a determination that the
				alternative royalty rate formula is more appropriate or efficient to employ;
				and
											(bb)the alternative royalty rate formula is
				based on the methodology described under clauses (ii) through (v).
											(II)LimitationIf the royalty amount determined under the
				alternative royalty rate formula under subclause (I) exceeds the dollar amount
				determined by multiplying the commercial value of the pharmaceutical product to
				be exported under the supply agreement by 4 percent the royalty amount shall be
				set at such dollar amount.
										(ii)Human
				development index countriesIf the name of the country to which a
				pharmaceutical product is to be delivered under this section is on the Human
				Development Index maintained by the United Nations Development Program, the
				rate for calculation of the royalty to be paid to any patentee shall be
				determined by—
										(I)adding 1 to the total number of countries
				listed on such Index;
										(II)subtracting from the sum determined under
				subclause (I) the numerical rank on the Index of the country to which the
				pharmaceutical product is to be exported;
										(III)dividing the difference determined under
				subclause (II) by the total number of countries listed on the Index; and
										(IV)multiplying the quotient determined under
				subclause (III) by 0.04.
										(iii)Single and
				multiple patenteesFor a
				country described under clause (ii), the amount of the royalty payable to any
				patentee shall be determined—
										(I)if there is only 1 patentee, by multiplying
				the total monetary value of the agreement pertaining to the pharmaceutical
				product to be exported under this section by the royalty rate determined in
				accordance with clause (ii); and
										(II)if there is more than 1 patentee, by
				dividing the amount determined under subclause (I) by the number of
				patentees.
										(iv)Countries not
				on human development indexIf
				the name of the country to which a pharmaceutical product is to be delivered
				under this section is not on the Human Development Index maintained by the
				United Nations Development Program, the Director shall—
										(I)determine if relevant circumstances in that
				country are reasonably similar to another country on that Human Development
				Index;
										(II)if determining a similar country under
				subclause (I), use the procedures under clause (ii) to determine a royalty
				payment using the numerical rank of that other country; and
										(III)if determining a royalty rate under
				subclause (II), state the reasons for making the determination that the country
				to which the product is to be exported was reasonably similar to the country on
				such Index used in the calculation.
										(v)Regional trade
				agreementsIf the Director
				knows during review of an application that the pharmaceutical products are to
				be delivered under this section to parties to a regional trade agreement where
				re-exportation is allowed under paragraph 6(i) and (ii) of the General Council
				Decision, the Director shall—
										(I)determine if relevant circumstances in
				those countries are reasonably similar to a country on the Human Development
				Index;
										(II)if determining a similar country under
				subclause (I), use the procedures under clause (ii) to determine a royalty
				payment based on the numerical rank of that other country; and
										(III)if determining a royalty rate under
				subclause (III), shall state the reasons for making the determination that the
				countries to which the products are to be re-exported under paragraph 6(i) and
				(ii) of such Decision were reasonably similar to the country selected on such
				Index.
										(4)Notice of
				shipmentsBefore each
				shipment of any product manufactured under this section, the manufacturer
				shall, within 15 days before such product is exported, provide notice through
				registered mail specifying the approximate quantity to be exported to—
								(A)the patentee;
								(B)the purchaser of the product; and
								(C)the Director.
								(f)Renewal of
				compulsory license
							(1)In
				generalA generic
				manufacturer that is the holder of a compulsory license under this section may
				submit to the Director an application to renew the compulsory license.
							(2)Content of
				renewal applicationAn
				application under paragraph (1) shall contain—
								(A)an assurance that the quantities of the
				pharmaceutical product authorized to be exported under the renewal compulsory
				license will not be exported before such original compulsory license ceases to
				be valid;
								(B)an assurance that the applicant has
				complied with the terms, conditions, and royalty payment required under this
				section; and
								(C)any other information that the Director may
				reasonably require.
								(3)Timing of
				renewalAn application for
				renewal shall be submitted to the Director not later than 45 days before the
				expiration date of the compulsory license.
							(4)Term of
				renewalThe term of a renewed
				compulsory license shall not exceed the term of the original compulsory
				license.
							(5)LimitationA compulsory license may not be renewed
				more than once.
							(g)Effect of
				sectionTo the extent
				authorized in Article 31(b) of the TRIPS Agreement, nothing in this section
				shall be construed as requiring an effort to obtain a voluntary license in the
				event of—
							(1)a national emergency or other circumstances
				of extreme urgency in the eligible country; or
							(2)a public noncommercial governmental
				use.
							(h)Emergencies and
				Circumstances of Extreme Urgency
							(1)Expedited
				approval
								(A)In
				generalThe Director may
				provide approval on an expedited basis for a limited period of time to grant a
				compulsory license regarding a pharmaceutical product to a generic manufacturer
				to address a national emergency or other circumstances of extreme urgency under
				such expedited procedures as the Director determines appropriate.
								(B)ProceduresProcedures under this paragraph may
				include—
									(i)waiving any requirement to seek a voluntary
				license from the patent holder; and
									(ii)delaying the determination of compensation
				until after an approval is made.
									(2)WaiverIn carrying out expedited approvals under
				this subsection, the Director may temporarily waive any provision of this
				section.
							(i)Notification to
				WTOThe Director shall notify
				the WTO of the issuance, termination, or renewal of a compulsory license under
				this section and of the name and address of the licensee, the product for which
				the license has been granted, the quantities for which it has been granted, and
				the countries to which the product is to be
				supplied.
						.
			(b)Establishment
			 of procedures
				(1)In
			 generalThe Under Secretary
			 of Commerce for Intellectual Property and Director of the United States Patent
			 and Trademark Office (referred to in this section as the
			 Director) shall establish procedures for implementing this Act
			 and the amendments made by this Act.
				(2)ReportThe Director shall annually submit to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives a report that describes the activities related to
			 the implementation of this Act and the amendments made by this Act.
				(3)RegulationsThe Director may issue such regulations as
			 are necessary and appropriate to carry out this Act and the amendments made by
			 this Act.
				(c)Technical and
			 Conforming AmendmentThe
			 table of sections for chapter 29 of title 35, United States Code, is amended by
			 adding after the item relating to section 297 the following:
				
					298. Exportation of
				pharmaceutical products for public health purposes..
				
			4.Noninfringement of
			 patentSection 271 of title
			 35, United States Code, is amended—
			(1)by redesignating subsections (h) and (i) as
			 subsections (i) and (j), respectively; and
			(2)by inserting after subsection (g) the
			 following:
				
					(h)(1)It shall not be an act of infringement to
				manufacture within the United States or for export outside the United States
				any patented invention relating to a pharmaceutical product (as defined under
				section 298) by any person that—
							(A)is
				issued a compulsory license to manufacture and sell that drug under section
				298; and
							(B)manufactures and exports that drug in
				compliance with all conditions of that license.
							(2)Subsection (d) (4) or (5) shall not apply
				to any patent affected by a license described under paragraph (1) of this
				subsection.
						.
			5.National Advisory
			 Board on Implementation of the General Council Decision
			(a)DefinitionsIn this section:
				(1)BoardThe term Board means the
			 National Advisory Board on Implementation of the General Council Decision
			 established under this section.
				(2)DirectorThe term Director means the
			 Under Secretary of Commerce for Intellectual Property and Director of the
			 United States Patent and Trademark Office.
				(3)Eligible
			 countryThe term
			 eligible country means a country that—
					(A)(i)is designated by the United Nations as a
			 least developed country; or
						(ii)if not so designated, does not possess
			 sufficient manufacturing capacities to produce the pharmaceutical product that
			 such country seeks to import under section 298 of title 35, United States Code
			 (as added by this Act); and
						(B)has provided notice to the Director
			 describing such lack of sufficient manufacturing capacities.
					(4)General
			 CouncilThe term
			 General Council means the General Council of the WTO established
			 by paragraph (2) of Article IV of the Agreement Establishing the World Trade
			 Organization entered into on April 15, 1994.
				(5)General Council
			 DecisionThe term
			 General Council Decision means the decision of the General Council
			 of 30 August 2003 on the Implementation of Paragraph 6 of the Doha Declaration
			 on the TRIPS Agreement and Public Health and the WTO General Council Chairman's
			 statement accompanying the Decision (JOB(03)/177, WT/GC/M/82) (collectively
			 known as the TRIPS/health solution).
				(6)Generic
			 manufacturerThe term
			 generic manufacturer means, with respect to a pharmaceutical
			 product, a manufacturer that does not hold the patent to such pharmaceutical
			 product or is not otherwise authorized by the patent holder to make use of the
			 invention.
				(7)Pharmaceutical
			 productThe term
			 pharmaceutical product means any patented pharmaceutical product,
			 or pharmaceutical product manufactured through a patented process, including
			 any drug, active ingredient of a drug, diagnostic, or vaccine needed to prevent
			 or treat public health problems.
				(8)TRIPS
			 AgreementThe term
			 TRIPS Agreement means the Agreement on Trade-Related Aspects of
			 Intellectual Property Rights (described in section 101(d)(15) of the Uruguay
			 Round Agreements Act (19 U.S.C. 3501 note)).
				(9)World Trade
			 OrganizationThe term
			 World Trade Organization means the organization established
			 pursuant to the WTO Agreement.
				(10)WTO
			 AgreementThe term WTO
			 Agreement means the Agreement Establishing The World Trade Organization
			 entered into on April 15, 1994.
				(11)WTOThe term WTO has the meaning
			 given that term in section 2 of the Uruguay Round Agreements Act
			 (19 U.S.C.
			 3501).
				(12)Uruguay Round
			 AgreementsThe term
			 Uruguay Round Agreements has the meaning given such term in
			 section 2(7) of the Uruguay Round Agreements Act (19 U.S.C.
			 3501(7)).
				(b)EstablishmentThe Director shall establish the National
			 Advisory Board on Implementation of the General Council Decision in accordance
			 with the Federal Advisory Committee Act (5 U.S.C. App.) to provide advice and
			 guidance regarding the implementation and administration of the compulsory
			 licensing program established under section 298 of title 35, United States Code
			 (as added by this Act), including royalty amounts to be determined under that
			 section.
			(c)Composition of
			 the boardThe Board shall be
			 composed of 10 members, of which—
				(1)1 shall be an individual who is an academic
			 expert on the subject of pharmaceutical matters and patent law;
				(2)2 shall be an individual with expertise
			 relating to the WTO, the TRIPS/health solution, and the General Council
			 Decision;
				(3)2 shall be an individual with expertise
			 relating to the needs of persons living in least-developed and developing
			 nations with respect to access to low-cost patented pharmaceutical
			 products;
				(4)2 shall be individuals who represent
			 international organizations, such as the United Nations, the World Bank,
			 international nongovernmental organizations, and religious faiths, and who have
			 expert knowledge regarding the General Council Decision and the issues raised
			 by that decision;
				(5)1 shall be a physician with experience in
			 treating persons with HIV/AIDS, malaria, tuberculosis, or other infectious
			 diseases;
				(6)1 shall be an individual representing major
			 pharmaceutical manufacturers in the United States; and
				(7)1 shall be an individual representing major
			 generic manufacturers of pharmaceutical products in the United States.
				(d)AppointmentsNot later than 120 days after the date of
			 enactment of this Act, the Director, in consultation with the Director of the
			 National Institutes of Health (or a designee), the Director of the United
			 States Agency for International Development (or a designee), and the Director
			 of the Centers for Disease Control (or a designee) shall appoint—
				(1)the members of the Board described under
			 subsection (c)(1), (5), (6), and (7)—
					(A)from nominations received from a request
			 for applications published in the Federal Register; and
					(B)after engaging in other efforts to make
			 institutions of higher education within the United States, international
			 organizations, and groups representing the medical profession aware of the
			 solicitation for nominations;
					(2)1 member of the Board described under
			 subsection (c)(2), from recommendations of the Majority Leader of the
			 Senate;
				(3)1 member of the Board described under
			 subsection (c)(2), from recommendations of the Minority Leader of the
			 Senate;
				(4)1 member of the Board described under
			 subsection (c)(3) from recommendations of the Speaker of the House of
			 Representatives;
				(5)1 member of the Board described under
			 subsection (c)(3) from recommendations of the Minority Leader of the House of
			 Representatives; and
				(6)2 members of the Board described under
			 subsection (c)(4) from recommendations of the Secretary of State in
			 consultation with the United States Ambassador to the United Nations.
				(e)TermA member of the Board shall serve for a
			 term of 4 years, except that the Director shall appoint the original members of
			 the Board for staggered terms of not more than 4 years. A member may not serve
			 a consecutive term unless such member served an original term that was less
			 than 4 years.
			(f)MeetingsThe Director shall convene—
				(1)a meeting of the Board not later than 60
			 days after the appointment of its members;
				(2)subsequent meetings on a periodic basis;
			 and
				(3)at least 2 meetings a year during the first
			 4 years after the date of enactment of this Act.
				(g)Compensation
			 and expensesA member of the
			 Board shall serve without compensation. While away from their homes or regular
			 places of business on the business of the Board, members of the Board may be
			 allowed travel expenses, including per diem in lieu of subsistence, as is
			 authorized under section 5703 of title 5, United States Code, for persons
			 employed intermittently in the Government service.
			(h)ChairpersonThe Board shall select a chairperson for
			 the Board.
			(i)QuorumA majority of the members of the Board
			 shall constitute a quorum for the purpose of conducting business.
			(j)Decisive
			 votesTwo-thirds of the votes
			 cast at a meeting of the Board at which a quorum is present shall be decisive
			 of any motion.
			(k)Other terms and
			 conditionsThe Director shall
			 authorize the Board to hire a staff director and shall detail staff of the
			 Patent and Trademark Office or allow for the hiring of other staff and may pay
			 necessary expenses incurred by the Board in carrying out this section. The
			 Director shall provide technical assistance, work space, facilities, and other
			 amenities to facilitate the meetings and operations of the Board. The Director,
			 or designated staff, may attend any such meetings and provide advice and
			 guidance.
			(l)Responsibilities
			 of Board
				(1)In
			 generalThe Board shall
			 provide recommendations to the Director on the implementation of section 298 of
			 title 35, United States Code (as added by this Act), including the appropriate
			 royalty rates for compensating patent holders under that section.
				(2)Technical
			 advisory panelsThe Board may
			 convene technical advisory panels to provide scientific, legal, international,
			 economic, and other information to the Board.
				(m)Evaluation and
			 Reports
				(1)In
			 generalThe Board shall
			 evaluate the implementation and administration of section 298 of title 35,
			 United States Code (as added by this Act), and shall provide periodic and
			 special reports to the Director, the Secretary of Health and Human Services,
			 the National Institutes of Health, the Director of the Centers for Disease
			 Control, and to the Committee on the Judiciary of the Senate and the Committee
			 on the Judiciary of the House of Representatives.
				(2)DutiesIf the Director uses the compensation
			 method under section 298(e)(3)(A) of title 35, United States Code (as added by
			 this Act), the Board shall—
					(A)not later than 160 days after the date of
			 enactment of this Act, begin to gather information regarding proposals for the
			 compensation of patent holders and shall carefully examine various compensation
			 options;
					(B)not later than 240 days after the date of
			 enactment of this Act, submit preliminary recommendations to the entities and
			 officers described under paragraph (1);
					(C)advise the Director on various matters
			 raised by the Director;
					(D)submit a report to the Director, the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives at least once each year on—
						(i)recommendations for improving procedures or
			 the administration of the program established under that section; and
						(ii)other factual or policy matters which may
			 provide guidance or assistance to those Committees; and
						(E)submit a report to the Director and the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives on—
						(i)the advantages and disadvantages which
			 might result from allowing nongovernmental organizations to be able to apply to
			 obtain a compulsory license under procedures similar to those set forth in that
			 section for such countries where the national government declines to apply for
			 such a license, including an analysis of whether World Trade Organization
			 understandings would permit such an approach and how such an approach might be
			 implemented; and
						(ii)whether this Act provides sufficient
			 economic incentives to generic companies for the research and development of
			 new generic products.
						(n)PetitionsThe Board shall establish procedures under
			 which persons may petition the Board for the purpose of evaluating various
			 issues related to the implementation and administration of section 298 of title
			 35, United States Code (as added by this Act).
			(o)ConfidentialityAny confidential business information
			 obtained by the Board in carrying out this section shall not be released to the
			 public.
			(p)Appropriations
				(1)Amounts of
			 appropriationsThere are
			 appropriated out of any money in the Treasury not otherwise appropriated to the
			 United States Patent and Trademark Office for purposes of carrying out
			 paragraph (2)—
					(A)$1,500,000 for the fiscal year ending
			 September 30, 2007;
					(B)$1,500,000 for the fiscal year ending
			 September 30, 2008;
					(C)$1,300,000 for the fiscal year ending
			 September 30, 2009;
					(D)$1,100,000 for the fiscal year ending
			 September 30, 2010; and
					(E)$900,000 for the fiscal year ending
			 September 30, 2011.
					(2)Use of
			 appropriationsAmounts
			 appropriated under paragraph (1) shall be used for the expenses and activities
			 of the Board under this section, except no more than $200,000 of such amounts
			 in each fiscal year may be used for the expenses and activities of the Office
			 established under section 298(c)(B) of title 35, United States Code (as added
			 by this Act). Such amounts not obligated in any fiscal year may be carried over
			 into subsequent fiscal years, except that any amounts not obligated by
			 September 30, 2011, shall be provided to the Secretary of the Treasury to be
			 returned to the United States Treasury.
				(q)TerminationThe Board shall terminate on September 30,
			 2011.
			
